 

 

Exhibit 10.5

 
LOAN AND SECURITY AGREEMENT
 
This LOAN AND SECURITY AGREEMENT (this “Agreement”) is entered into as of
September 28, 2020, by and between funds and separate accounts under the
management of Nantahala Capital Management, LLC (collectively, “Nantahala”), as
lenders, and the other lenders set forth on the signature pages (each a
“Signature Page”) hereto (together with Nantahala, the “Lenders”) and ImageWare
Systems, Inc. (“Borrower”).
 
RECITALS
 
This Agreement sets forth the terms on which Lenders will provide a term loan to
Borrower, and Borrower will repay the amounts owing to Lenders on the terms and
conditions contained herein.
 
AGREEMENT
 
The parties agree as follows:
 
1. DEFINITIONS AND CONSTRUCTION.
 
1.1 Definitions. As used in this Agreement, all capitalized terms shall have the
definitions set forth on Exhibit A. Any term used in the Code and not defined
herein shall have the meaning given to the term in the Code.
 
1.2 Accounting Terms. Any accounting term not specifically defined on Exhibit A
shall be construed in accordance with GAAP and all calculations shall be made in
accordance with GAAP. The term “financial statements” shall include the
accompanying notes and schedules.
 
2. LOAN AND TERMS OF PAYMENT.
 
2.1 Term Loan. Subject to the terms and conditions of this Agreement, each
Lender that has a Commitment hereby agrees to make a term loan to Borrower on
the Closing Date in the amount set forth on such Lender’s Signature Page which,
together with all Lenders hereto, will be in the aggregate principal amount of
Two Million Dollars and Zero Cents ($2,000,000.00) (as may be increased from
time to time pursuant to Section 2.5, the “Loan”). Loan (i) shall not exceed for
any Lender at the time outstanding, the Commitment of such Lender at such time
and (ii) shall not exceed for all Lenders at any time outstanding, the total
amount of all Commitments at such time.
 
2.2 Conversion Rights.
 
(a) The Loans shall be convertible into Shares as, and to the extent, provided
in Section 2.2(b) hereof unless a Loan Conversion Suspension Event has occurred.
 
(b) Subject to the next sentence, when (i) the Borrower notifies the Lenders in
writing (the “Notice Date”) that all the conditions to closing in Section 7 of
the Securities Purchase Agreement have been fulfilled and that the transactions
contemplated by the Securities Purchase Agreement are ready to be consummated,
and (ii) the Required Lenders consent in writing to such conversion (which
Required Lenders shall be deemed to have consented to such conversion unless
written notice of objection to such conversion is provided to the Borrower
within five (5) Business Days following the Notice Date), then the Loans of each
Lender shall convert into Shares as set forth on Schedule B hereto (the date of
such conversion, the “Loan Conversion Date”). Notwithstanding the foregoing,
unless each Lender has otherwise consented to such conversion in writing, the
Loans shall not be converted into Shares pursuant to this Section 2(b) if (i) a
Loan Conversion Suspension Event has occurred, (ii) the Borrower has not paid
interest on the Loans pursuant to Section 2.4(c) hereof, or (iii) the Borrower
does not deliver to the Lenders, on the scheduled Loan Conversion Date, duly
executed certificates (or if the Shares are not represented by certificates,
duly executed statements related to book-entry accounts) representing the number
of Shares purchased by each Lender under the Securities Purchase Agreement on
the Closing Date (as defined in the Securities Purchase Agreement), registered
in such Lender’s name.
 
 
 


-1-

 
 
 
2.3 Repayment. Amounts borrowed pursuant to this Section 2 may be repaid at any
time without penalty or premium prior to the earlier of the Maturity Date and
the Loan Conversion Date. All amounts borrowed under this Section 2, together
with all accrued but unpaid interest and fees thereon, shall be paid in full in
cash no later than the Maturity Date, unless the Loan Conversion has previously
occurred. Any such amounts that are repaid, prepaid or converted by Borrower
prior to the Maturity Date may not be reborrowed.
 
2.4 Interest Rates, Payments, and Calculations.
 
(a) Interest Rate. The outstanding principal balance of the Loan, shall bear
interest at a fixed rate per annum equal to twelve percent (12%) (“Interest
Rate”).
 
(b) Default Rate. Immediately and automatically upon the occurrence and during
the continuance of an Event of Default, all outstanding principal of the Loans
and all other Obligations shall accrue and bear interest at the Default Rate.
 
(c) Payments. Interest hereunder shall be payable by adding such accrued and
unpaid interest to the then outstanding principal amount of the Loan on each
Interest Payment Date, and from and after such time such interest shall be
treated as a Loan for all purposes hereunder.
 
(d) Computation. All interest chargeable under the Loan Documents shall be
computed on the basis of a three hundred sixty (360) day year for the actual
number of days elapsed.
 
2.5 Incremental Loans.
 
(a) Request for Increase. Subject to satisfaction of the conditions in Section
2.5(e), upon notice to the Lenders, Borrower may from time to time request an
increase in the Loans (each such increase in Loans, an “Increase”); provided,
that (x) any such request for an Increase shall be in a minimum amount of
$200,000, plus additional increments of $100,000, in the aggregate or, if less,
the entire unutilized amount of the maximum amount of all such requests set
forth above, and (y) the amount of all Increases shall not exceed an aggregate
collective amount of One Million Dollars and Zero Cents ($1,000,000.00).
 
(b) Additional Lenders. It is the intent of the Parties that any Increase will
be funded by Eligible Purchasers, which shall become Lenders pursuant to a
joinder agreement in form and substance reasonably satisfactory to the Lenders
(each such Eligible Purchaser executing and delivering such joinder agreement
and becoming a Lender, an “Additional Lender”).
 
(c) Conditions to Effectiveness of Increase. As a condition precedent to
Borrower’s right to request each Increase, each of the conditions precedent set
forth in Section 3.1 shall be satisfied and no Default or Event of Default shall
have occurred and be continuing.
 
(d) Interest. The Interest Rates, payments and calculations set forth in Section
2.4 shall apply to each Increase; provided that the Interest Rate on each
Increase shall accrue on and from the Increase Effective Date.
 
(e) Other Increase Terms. Each Increase shall rank pari passu in right of
payment in respect of Collateral and with the Obligations in respect of the
Loans. In addition, Increases shall have the same terms as the initial Loans
(and may participate in prepayments of the Loans on a pro rata or less than pro
rata basis) or such other terms as are reasonably acceptable to the Lenders.
 
 
 

-2-

 
 
 
2.6 Term. This Agreement shall become effective on the Closing Date and, subject
to Section 12.8, shall continue in full force and effect for so long as any
Obligations remain outstanding. Notwithstanding the foregoing, Borrower shall
have the right to terminate this Agreement at any time (including without
limitation, upon the occurrence of a Change of Control) so long as Borrower pays
in full all outstanding Obligations as of such date of termination.
 
3. CONDITIONS OF LOANS.
 
3.1 Conditions Precedent to Loans. The obligation of any Lender to make any Loan
hereunder is subject to the fulfillment (or waiver by Required Lenders) of all
of the following conditions:
 
(a) receipt by Lenders of an executed Disbursement Letter in the form of Exhibit
C attached hereto;
 
(b) in accordance with the terms of the Escrow Agreement, the Borrower shall
have delivered a Joint Release Instruction (as defined in the Escrow Agreement)
to the Escrow Agent; and
 
(c) the representations and warranties contained in Section 5 shall be true and
correct in all material respects on and as of the funding date as though made at
and as of each such date, and no Event of Default shall have occurred and be
continuing, or would exist after giving effect to such Loan (provided, however,
that those representations and warranties expressly referring to another date
shall be true, correct and complete in all material respects as of such date).
The making of each Loan shall be deemed to be a representation and warranty by
Borrower on the date of such Loan as to the accuracy of the facts referred to in
this Section 3.1.
 
4. CREATION OF SECURITY INTEREST.
 
4.1 Grant of Security Interest. Borrower grants and pledges to Lenders a
continuing security interest in the Collateral to secure prompt repayment of any
and all Obligations and to secure prompt performance by Borrower of each of its
covenants and duties under the Loan Documents. Except as set forth in the
Schedule, such security interest constitutes a valid, first priority security
interest in the presently existing Collateral, and will constitute a valid,
first priority security interest in later-acquired Collateral. Notwithstanding
any termination of this Agreement, Lenders’ Lien on the Collateral shall remain
in effect for so long as any Obligations are outstanding.
 
4.2 Perfection of Security Interest. Borrower authorizes Lenders to file at any
time financing statements, continuation statements, and amendments thereto that
(i) either specifically describe the Collateral or describe the Collateral as
all assets of Borrower of the kind pledged hereunder, and (ii) contain any other
information required by the Code for the sufficiency of filing office acceptance
of any financing statement, continuation statement, or amendment, including
whether Borrower is an organization, the type of organization and any
organizational identification number issued to Borrower, if applicable. Any such
financing statements may be filed by Lenders at any time in any jurisdiction.
Borrower shall from time to time endorse and deliver to Lenders, at the request
of Required Lenders, all other documents that Required Lenders may reasonably
request, in form satisfactory to Required Lenders, to perfect and continue
perfection of Lenders’ security interests in the Collateral and in order to
fully consummate all of the transactions contemplated under the Loan Documents.
Borrower shall have the right to possess the Collateral, except where expressly
otherwise provided in this Agreement or where Required Lenders choose to perfect
its security interest by possession in addition to the filing of a financing
statement. Where Collateral is in possession of a third party bailee, Borrower
shall take such steps as Required Lenders reasonably request for Lenders to (i)
obtain an acknowledgment, in form and substance satisfactory to Required
Lenders, of the bailee that the bailee holds such Collateral for the benefit of
Lenders, and (ii) obtain “control” of any Collateral consisting of investment
property, deposit accounts, letter-of-credit rights or electronic chattel paper
(as such items and the term “control” are defined in Revised Article 9 of the
Code) by causing the securities intermediary or depositary institution or
issuing bank to execute a control agreement in form and substance satisfactory
to Lenders. Borrower will not create any chattel paper without placing a legend
on the chattel paper acceptable to Lenders indicating that Lenders have a
security interest in the chattel paper. Borrower from time to time may deposit
with Lenders specific cash collateral to secure specific Obligations; Borrower
authorizes Lenders to hold such specific balances in pledge and to decline to
honor any drafts thereon or any request by Borrower or any other Person to pay
or otherwise transfer any part of such balances for so long as the specific
Obligations are outstanding.
 
 
 

-3-

 
 
 
4.3 Release of Security Interest. Upon the earlier of (a) the Loan Conversion,
and (b) payment in full of all outstanding Obligations by Borrower, the Lenders
shall release their security interest in any remaining Collateral; provided,
that if any payment, or any part thereof, of any of the Obligations is rescinded
or must otherwise be restored or returned by the Lenders upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower, or upon
or as a result of the appointment of a receiver, intervenor or conservator of,
or a trustee or similar officer for the Borrower or any substantial part of its
property, the Collateral or otherwise, this Loan Agreement, all rights hereunder
and the Liens created hereby shall continue to be effective, or be reinstated,
until such payments have been made.
 
5. REPRESENTATIONS AND WARRANTIES.
 
Borrower represents and warrants as follows:
 
5.1 Due Organization and Qualification. Borrower and each of its Subsidiaries is
an entity duly existing under the laws of the jurisdiction in which it is
organized and qualified and licensed to do business in any state in which the
conduct of its business or its ownership of property requires that it be so
qualified, except where the failure to do so could not reasonably be expected to
cause a Material Adverse Effect.
 
5.2 Due Authorization; No Conflict. The execution, delivery, and performance of
the Loan Documents are within Borrower’s powers, have been duly authorized, and
are not in conflict with nor constitute a breach of any provision contained in
Borrower’s organizational documents, nor will they constitute an event of
default under any material agreement by which Borrower is bound. Borrower is not
in default under any agreement by which it is bound, except to the extent such
default would not reasonably be expected to cause a Material Adverse Effect.
 
5.3 Collateral. Borrower and its Subsidiaries have rights in or the power to
transfer the Collateral, and their title to the Collateral is free and clear of
Liens, adverse claims, and restrictions on transfer or pledge except for
Permitted Liens. Any real property and facilities held under lease by the
Borrower and its Subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not
materially interfere with the use made and proposed to be made of such property
and buildings by the Borrower and its Subsidiaries.
 
5.4 Saleable Value of Assets. The fair saleable value of Borrower’s and its
Subsidiaries’ assets (including goodwill minus disposition costs) exceeds the
fair value of its liabilities, and Borrower and its Subsidiaries are not left
with unreasonably small capital after the transactions contemplated by this
Agreement.
 
6. AFFIRMATIVE COVENANTS.
 
Borrower covenants that, until payment in full of all outstanding Obligations,
and for so long as Lenders may have any commitment to make Loans hereunder,
Borrower shall do and shall cause its Subsidiaries to do all of the following:
 
 
 

-4-

 
 
 
6.1 Good Standing and Government Compliance. Borrower shall maintain its and
each of its Subsidiaries’ organizational existence and good standing in the
state in which such person is organized unless otherwise permitted under this
Agreement, shall maintain qualification and good standing in each other
jurisdiction in which the failure to so qualify could reasonably be expected to
have a Material Adverse Effect. Borrower shall comply, and shall cause each
Subsidiary to comply, with all statutes, laws, ordinances and government rules
and regulations to which it is subject, and shall maintain, and shall cause each
of its Subsidiaries to maintain, in force all licenses, approvals and
agreements, the loss of which or failure to comply with which would reasonably
be expected to have a Material Adverse Effect.
 
6.2 Taxes. Borrower shall make, and cause each Subsidiary to make, due and
timely payment or deposit of all material federal, state, and local taxes,
assessments, or contributions required of it by law, including, but not limited
to, those laws concerning income taxes; provided that Borrower or a Subsidiary
need not make any payment if the amount or validity of such payment is contested
in good faith by appropriate proceedings and is reserved against (to the extent
required by GAAP) by Borrower.
 
6.3 Further Assurances. At any time and from time to time Borrower shall execute
and deliver such further instruments and take such further action as may
reasonably be requested by Lenders to effect the purposes of this Agreement.
 
7. NEGATIVE COVENANTS.
 
Borrower covenants and agrees that so long as any Obligations (other than
contingent indemnity obligations) remain outstanding, Borrower will not and it
will not permit its Subsidiaries to do any of the following without Required
Lenders’ prior written consent, which shall not be unreasonably withheld:
 
7.1 Dispositions. Convey, sell, lease, license, transfer or otherwise dispose of
all or any material portion of its business or property except where no Event of
Default has occurred, is continuing or would exist after giving effect to such
transactions.
 
7.2 Mergers or Acquisitions. Merge or consolidate with or into any other
business organization or acquire, or permit any of its Subsidiaries to acquire,
all or substantially all of the capital stock or property of another Person,
except where no Event of Default has occurred, is continuing or would exist
after giving effect to such transactions.
 
7.3 Encumbrances. Create, incur, assume or allow any Lien with respect to any of
its property or assign or otherwise convey any right to receive income, except
for Permitted Liens, or covenant to any other Person that Borrower in the future
will refrain from creating, incurring, assuming or allowing any Lien with
respect to any of Borrower’s property other than Permitted Liens.
 
7.4 Distributions. Pay any dividends or make any other distribution or payment
on account of or in redemption, retirement or purchase of any capital stock.
 
 
 


-5-

 
 
 
7.5 Incurrence of Indebtedness. Incur, assume, become liable for, or make any
commitment to incur, Indebtedness.
 
8. EVENTS OF DEFAULT.
 
Any one or more of the following events shall constitute an Event of Default by
Borrower under this Agreement:
 
8.1 Payment Default. If Borrower fails to pay any (i) principal when due, or
(ii) any of the other Obligations within five (5) Business Days from when due;
 
8.2 Covenant Default.
 
(a) If Borrower fails to perform any obligation under Section 6 or violates any
of the covenants contained in Section 7 of this Agreement; provided, however,
that if in the event of a breach of an obligation under Section 6, if such
breach is capable of being cured, such breach shall only become an Event of
Default if such breach continues for ten (10) Business Days after the occurrence
thereof; or
 
(b) If Borrower fails or neglects to perform or observe any other material term,
provision, condition, covenant contained in this Agreement, in any of the Loan
Documents, or in any other present or future agreement between Borrower and
Lenders and as to any default under such other term, provision, condition or
covenant that can be cured, has failed to cure such default within ten (10)
Business Days after Borrower receives notice thereof or any officer of Borrower
becomes aware thereof; provided, however, that if the default cannot by its
nature be cured within the ten (10) Business Day period or cannot after diligent
attempts by Borrower be cured within such ten (10) Business Day period, and such
default is likely to be cured within a reasonable time, then Borrower shall have
an additional reasonable period (which shall not in any case exceed thirty (30)
Business Days) to attempt to cure such default, so long as Borrower continues to
diligently attempt to cure such default, and within such reasonable time period
the failure to have cured such default shall not be deemed an Event of Default;
 
8.3 Material Adverse Effect. If there occurs any circumstance or circumstances
that could reasonably be expected to have a Material Adverse Effect;
 
8.4 Defective Perfection. If, at any time, Lenders’ security interest in the
Collateral is not prior to all other security interests or Liens;
 
8.5 Attachment. If any material portion of Borrower’s or its Subsidiaries assets
is attached, seized, subjected to a writ or distress warrant, or is levied upon,
or comes into the possession of any trustee, receiver or person acting in a
similar capacity and such attachment, seizure, writ or distress warrant or levy
has not been removed, discharged or rescinded within fifteen (15) Business Days,
or if Borrower is enjoined, restrained, or in any way prevented by court order
from continuing to conduct all or any material part of its business affairs, or
if a judgment or other claim becomes a lien or encumbrance upon any material
portion of Borrower’s assets, or if a notice of lien, levy, or assessment is
filed of record with respect to any of Borrower’s assets by the United States
Government, or any department, agency, or instrumentality thereof, or by any
state, county, municipal, or governmental agency, and the same is not paid
within fifteen (15) Business Days after Borrower receives notice thereof,
provided that none of the foregoing shall constitute an Event of Default where
such action or event is stayed or an adequate bond has been posted pending a
good faith contest by Borrower (provided that no Loans will be made during such
cure period);
 
 
 


-6-

 
 
 
8.6 Insolvency. If Borrower becomes insolvent, or if an Insolvency Proceeding is
commenced by Borrower, or if an Insolvency Proceeding is commenced against
Borrower and is not dismissed or stayed within thirty (30) Business Days
(provided that no Loans will be made prior to the dismissal of such Insolvency
Proceeding);
 
8.7 Other Agreements. If there is a default by Borrower or other failure by
Borrower to perform under any agreement to which Borrower is a party with a
third party or parties resulting in a right by such third party or parties,
whether or not exercised, to accelerate the maturity of any Indebtedness; or
 
8.8 Misrepresentations. If any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
herein or in any certificate delivered to Lenders by any Responsible Officer
pursuant to this Agreement or to induce Lenders to enter into this Agreement or
any other Loan Document.
 
9. LENDERS’ RIGHTS AND REMEDIES.
 
9.1 Rights and Remedies. Upon the occurrence and during the continuance of an
Event of Default, Required Lenders may, at their election, without notice of
their election and without demand, do any one or more of the following, all of
which are authorized by Borrower:
 
(a) Declare all Obligations, whether evidenced by this Agreement, by any of the
other Loan Documents, or otherwise, immediately due and payable (provided that
upon the occurrence of an Event of Default described in Section 8.6(insolvency),
all Obligations shall become immediately due and payable without any action by
Lender);
 
(b) Cease advancing money or extending credit to or for the benefit of Borrower
under this Agreement or under any other agreement between Borrower and Lenders;
 
(c) Settle or adjust disputes and claims directly with account debtors for
amounts, upon terms and in whatever order that Required Lenders reasonably
consider advisable;
 
(d) Make such payments and do such acts as Required Lenders consider necessary
or reasonable to protect their security interest in the Collateral. Borrower
agrees to assemble the Collateral if Required Lenders so require, and to make
the Collateral available to Lenders as Required Lenders may designate. Borrower
authorizes Lenders to enter the premises where the Collateral is located, to
take and maintain possession of the Collateral, or any part of it, and to pay,
purchase, contest, or compromise any encumbrance, charge, or lien which in
Required Lenders’ determination appears to be prior or superior to its security
interest and to pay all expenses incurred in connection therewith. With respect
to any of Borrower’s owned premises, Borrower hereby grants Lenders a license to
enter into possession of such premises and to occupy the same, without charge,
in order to exercise any of Lenders’ rights or remedies provided herein, at law,
in equity, or otherwise;
 
(e) Set off and apply to the Obligations any and all (i) balances and deposits
of Borrower held by Lenders, and (ii) Indebtedness at any time owing to or for
the credit or the account of Borrower held by Lenders;
 
(f) Ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell (in the manner provided for herein) the Collateral.
Lenders are hereby granted a license or other right, solely pursuant to the
provisions of this Section 9.1, to use, without charge, Borrower’s labels,
patents, copyrights, rights of use of any name, trade secrets, trade names,
trademarks, service marks, and advertising matter, or any property of a similar
nature, as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with
Lenders’ exercise of their rights under this Section 9.1, Borrower’s rights
under all licenses and all franchise agreements shall inure to Lenders’ benefit;
 
 
 

-7-

 
 
 
(g) Sell the Collateral at either a public or private sale, or both, by way of
one or more contracts or transactions, for cash or on terms, in such manner and
at such places (including Borrower’s premises) as Required Lenders determine is
commercially reasonable, and apply any proceeds to the Obligations in whatever
manner or order Required Lenders deem appropriate. Lenders may sell the
Collateral without giving any warranties as to the Collateral. Lenders may
specifically disclaim any warranties of title or the like. This procedure will
not be considered adversely to affect the commercial reasonableness of any sale
of the Collateral. If Lenders sell any of the Collateral upon credit, Borrower
will be credited only with payments actually made by the purchaser, received by
Lenders, and applied to the indebtedness of the purchaser. If the purchaser
fails to pay for the Collateral, Lenders may resell the Collateral and Borrower
shall be credited with the proceeds of the sale;
 
(h) Lenders may credit bid and purchase at any public or private sale;
 
(i) Apply for the appointment of a receiver, trustee, liquidator or conservator
of the Collateral, without notice and without regard to the adequacy of the
security for the Obligations and without regard to the solvency of Borrower, any
guarantor or any other Person liable for any of the Obligations;
 
(j) Exercise any other rights of a secured creditor under applicable law; and
 
(k) Any deficiency that exists after disposition of the Collateral as provided
above will be paid immediately by Borrower.
 
Lenders may comply with any applicable state or federal law requirements in
connection with a disposition of the Collateral and compliance will not be
considered adversely to affect the commercial reasonableness of any sale of the
Collateral.
 
9.2 [Reserved].
 
9.3 Accounts Collection. At any time after the occurrence and during the
continuation of an Event of Default, to the extent constituting Collateral,
Lenders may notify any Person owing funds to Borrower of Lenders’ security
interest in such funds. Borrower shall collect all such amounts owing to
Borrower for Lenders, receive in trust all payments as Lenders’ trustee, and
immediately deliver such funds to Lenders in their original form as received
from such Person, with proper endorsements for deposit.
 
9.4 Lender Expenses. If Borrower fails to pay any amounts or furnish any
required proof of payment due to third persons or entities, as required under
the terms of this Agreement, then Lenders may after reasonable notice to
Borrower make payment of the same or any part thereof. Any amounts so paid or
deposited by Lenders shall constitute Lender Expenses, shall be immediately due
and payable, and shall bear interest at the then applicable rate hereinabove
provided, and shall be secured by the Collateral. Any payments made by Lenders
shall not constitute an agreement by Lenders to make similar payments in the
future or a waiver by Lenders of any Event of Default under this Agreement.
 
 
 

-8-

 
 
 
9.5 Lenders’ Liability for Collateral. Lenders have no obligation to clean up or
otherwise prepare the Collateral for sale. All risk of loss, damage or
destruction of the Collateral shall be borne by Borrower.
 
9.6 No Obligation to Pursue Others. Lenders have no obligation to attempt to
satisfy the Obligations by collecting them from any other person liable for them
and Lenders may release, modify or waive any collateral provided by any other
Person to secure any of the Obligations, all without affecting Lenders’ rights
against Borrower. Borrower waives any right it may have to require Lenders to
pursue any other Person for any of the Obligations.
 
9.7 Remedies Cumulative. Lenders’ rights and remedies under this Agreement, the
Loan Documents, and all other agreements shall be cumulative. Lenders shall have
all other rights and remedies not inconsistent herewith as provided under the
Code, by law, or in equity. No exercise by Lenders of one right or remedy shall
be deemed an election, and no waiver by Lenders of any Event of Default on
Borrower’s part shall be deemed a continuing waiver. No delay by Lenders shall
constitute a waiver, election, or acquiescence by it. No waiver by Lenders shall
be effective unless made in a written document signed on behalf of Lenders and
then shall be effective only in the specific instance and for the specific
purpose for which it was given. Borrower expressly agrees that this Section 9.7
may only be waived or modified with the express written consent of the Required
Lenders and will not be deemed waived or modified by Lenders by course of
performance, conduct, estoppel or otherwise.
 
9.8 Demand; Protest. Except as otherwise provided in this Agreement, Borrower
waives demand, protest, notice of protest, notice of default or dishonor, notice
of payment and nonpayment and any other notices relating to the Obligations.
 
 
 
 


-9-

 
 
 
11. NOTICES.
 
Unless otherwise provided in this Agreement, all notices or demands by any party
relating to this Agreement or any other agreement entered into in connection
herewith shall be in writing and shall be personally delivered or sent by a
recognized overnight delivery service, certified mail, postage prepaid, return
receipt requested, or by email to Borrower or to Lender, as the case may be, at
its addresses set forth below:
 
If to Borrower:
ImageWare Systems Inc.13500 Evening Creek Drive N.Suite 550
San Diego, California 92127Email: jmorris@iwsinc.comAttn: Chief Financial
Officer
 
Disclosure Law Group, a Professional Corporation
655 West Broadway, Suite 870
San Diego, CA 92101
Telephone: (619) 272-7062
Facsimile: (619) 330-2101
Email: drumsey@disclosurelawgroup.com
Attention: Daniel W. Rumsey, Managing Director
 
 
If to Lender:
If to any Lenders, to the address set forth under such Lender’s name on the
Signature Page hereto executed by such Lender.
 
 

The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.
 
12. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE.
 
This Agreement and the other Loan Documents and any claims, controversy, dispute
or cause of action (whether in contract or tort or otherwise) based upon,
arising out of or relating to this Agreement or any other Loan Document (except,
as to any other Loan Document, as expressly set forth therein) and the
transactions contemplated hereby and thereby shall be governed by, and construed
in accordance with, the Law of the State of New York. Borrower irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or tort or otherwise, against Lenders in any way relating to this
Agreement or any other Loan Document or the transactions relating hereto or
thereto, in a forum other than the courts of the State of New York sitting in
New York County, and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, and each of the
parties hereto irrevocably and unconditionally submits to the exclusive
jurisdiction of such courts and agrees that all claims in respect of any such
action, litigation or proceeding may be heard and determined in such New York
State court or, to the fullest extent permitted by applicable Law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
Law. Nothing in this Agreement or in any other Loan Document shall affect any
right that Lenders may otherwise have to bring any action or proceeding relating
to this Agreement or any other Loan Document against Borrower or its properties
in the courts of any jurisdiction. Borrower irrevocably and unconditionally
waives, to the fullest extent permitted by applicable Law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by applicable Law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court. Each party hereto irrevocably consents to service of process in the
manner provided for notices in Section 10. Nothing in this Agreement will affect
the right of any party hereto to serve process in any other manner permitted by
applicable Law.
 
 


-10-

 
 
 
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
 
13. GENERAL PROVISIONS.
 
13.1 Successors and Assigns. This Agreement shall bind and inure to the benefit
of the respective successors and permitted assigns of each of the parties and
shall bind all persons who become bound as a debtor to this Agreement; provided,
however, that neither this Agreement nor any rights hereunder may be assigned by
Borrower without Required Lenders’ prior written consent, which consent may be
granted or withheld in Required Lenders’ sole discretion. Each Lender shall have
the right without the consent of or notice to Borrower to sell, transfer,
negotiate, or grant participation in all or any part of, or any interest in,
such Lenders’ obligations, rights and benefits hereunder.
 
13.2 Indemnification. Borrower shall defend, indemnify and hold harmless Lenders
and its officers, employees, and agents against: (a) all obligations, demands,
claims, and liabilities claimed or asserted by any other party in connection
with the transactions contemplated by this Agreement and/or the Loan Documents;
and (b) all losses or Lender Expenses in any way suffered, incurred, or paid by
Lenders, its officers, employees and agents as a result of or in any way arising
out of, following, or consequential to transactions between Lenders and Borrower
whether under this Agreement, or otherwise (including without limitation
reasonable attorneys’ fees and expenses), except for losses caused by Lenders’
gross negligence or willful misconduct.
 
13.3 Time of Essence. Time is of the essence for the performance of all
obligations set forth in this Agreement.
 
13.4 Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.
 
13.5 Correction of Loan Documents. Lenders may correct patent errors and fill in
any blanks in this Agreement and the other Loan Documents consistent with the
agreement of the parties.
 
 
 


-11-

 
 
 
13.6 Amendments in Writing, Integration. All amendments, modifications or
waivers to or terminations of this Agreement or the other Loan Documents must be
in writing signed by the Borrower and the Required Lenders, provided, however
that not such amendment, modification or waiver shall:
 
(a) modify this Section 12.6 without the consent of all Lenders;
 
(b) increase the aggregate amount of the Loans required to be made by a Lender
pursuant to its Commitment or extend the Maturity Date for any Loans made (or
participated in) by a Lender without the consent of such Lender;
 
(c) reduce the principal amount of or rate of interest on or premium payable
with respect to any Lender’s Loans or extend the date on which interest, fees or
premiums are payable in respect of such Lender’s Loans, in each case, without
the consent of such Lender; or
 
(d) except as otherwise expressly provided in a Loan Document, release the
Borrower from its Obligations under the Loan Documents or release all or
substantially all of the Collateral, in each case without the consent of all
Lenders.
 
All prior agreements, understandings, representations, warranties, and
negotiations between the parties hereto with respect to the subject matter of
this Agreement and the other Loan Documents, if any, are merged into this
Agreement and the Loan Documents.
 
13.7 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Agreement.
 
13.8 Survival. All covenants, representations and warranties made in this
Agreement shall continue in full force and effect so long as any Obligations
remain outstanding or Lender has any obligation to make any Loan to Borrower.
The obligations of Borrower to indemnify Lenders with respect to the expenses,
damages, losses, costs and liabilities described in Section 12.2 shall survive
until all applicable statute of limitations periods with respect to actions that
may be brought against Lenders have run.
 
13.9 Confidentiality. In handling any confidential information, Lenders and all
employees and agents of Lenders shall exercise the same degree of care that
Lenders exercise with respect to its own proprietary information of the same
types to maintain the confidentiality of any non-public information thereby
received or received pursuant to this Agreement except that disclosure of such
information may be made (i) to the subsidiaries or Affiliates of Lenders in
connection with their present or prospective business relations with Borrower,
(ii) to prospective transferees or purchasers of any interest in the Loans,
(iii) as required by law, regulations, rule or order, subpoena, judicial order
or similar order, (iv) as may be required in connection with the examination,
audit or similar investigation of a Lender, (v) to Lenders’ accountants,
auditors and regulators, and (vi) as Lenders may determine in connection with
the enforcement of any remedies hereunder. Confidential information hereunder
shall not include information that either: (a) is in the public domain or in the
knowledge or possession of a Lender when disclosed to such Lender, or becomes
part of the public domain after disclosure to such Lender through no fault of
such Lender; or (b) is disclosed to a Lender by a third party, provided such
Lender does not have actual knowledge that such third party is prohibited from
disclosing such information.
 
 


-12-

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.
 
 
BORROWER:
 
 
 
IMAGEWARE SYSTEMS, INC.
 
 
By:
  /s/ Kristin Taylor
 
Name:
Kristin Taylor


 
Title:
Chief Executive Officer



 
[Signature Page to Loan and Security Agreement]

 
-13-

 
 
LENDER:
 
 
 
 
(Print or Type Name of Purchaser)
 
 
 
 
By:                                                                 
Name:
Title:
 
ADDRESS:                                
 
 
Telephone: 
Facsimile: 
E-Mail:                                           
Attention: 
 
LOAN AMOUNT: ______________________
 
 

 
 
[Signature Page to Loan and Security Agreement]


-14-

 
EXHIBIT A
 
DEFINITIONS
 
“Additional Lender” has the meaning assigned to such term in Section 2.5(b).
 
“Affiliate” means, with respect to any Person, any Person that owns or controls
directly or indirectly such Person, any Person that controls or is controlled by
or is under common control with such Person, and each of such Person’s senior
executive officers, directors, and partners.
 
“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks in the State of New York are authorized or required to close.
 
“Closing Date” means the date of this Agreement.
 
“Code” means the New York Uniform Commercial Code as amended or supplemented
from time to time.
 
“Collateral” means the property described on Exhibit B attached hereto.
 
“Commitment” means, with respect to each Lender, the amount set forth opposite
such Lender’s name on Schedule A hereto.
 
“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other obligation of another,
including, without limitation, any such obligation directly or indirectly
guaranteed, endorsed, co-made or discounted or sold with recourse by that
Person, or in respect of which that Person is otherwise directly or indirectly
liable; (ii) any obligations with respect to undrawn letters of credit,
corporate credit cards or merchant services issued for the account of that
Person; and (iii) all obligations arising under any interest rate, currency or
commodity swap agreement, interest rate cap agreement, interest rate collar
agreement, or other agreement or arrangement designated to protect a Person
against fluctuation in interest rates, currency exchange rates or commodity
prices; provided, however, that the term “Contingent Obligation” shall not
include endorsements for collection or deposit in the ordinary course of
business. The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determined amount of the primary obligation in
respect of which such Contingent Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith; provided, however, that such amount
shall not in any event exceed the maximum amount of the obligations under the
guarantee or other support arrangement.
 
“Default Rate” means a per annum rate equal to (i) 2.00% plus (ii) the Interest
Rate.
 
“Eligible Purchaser” means (i) a Lender, (ii) an Affiliate of a Lender, and
(iii) any other Person (other than a natural person) approved by the Borrower.
 
“Equity Interests” with respect to any Person, means all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the
 
 
 
Exhibit A-1
 



 
 
 
purchase or acquisition from such Person of shares of capital stock of (or other
ownership or profit interests in) such Person, all of the securities convertible
into or exchangeable for shares of capital stock of (or other ownership or
profit interests in) such Person or warrants, rights or options for the purchase
or acquisition from such Person of such shares (or such other interests), and
all of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.
 
“Escrow Agent” means Citibank, N.A.
 
“Escrow Agreement” means that certain Escrow Agreement, dated as of the date
hereof, by and among the Borrower, the Lenders and the Escrow Agent, as it may
be amended, restated, supplemented or otherwise modified from time to time.
 
“Event of Default” has the meaning assigned to such term in Section 8.
 
“GAAP” means generally accepted accounting principles, consistently applied, as
in effect from time to time.
 
“Increase” has the meaning assigned to such term in Section 2.5(a).
 
“Increase Effective Date” means the date of funding of an Increase by an
Additional Lender.
 
“Indebtedness” means (a) all indebtedness for borrowed money or the deferred
purchase price of property or services, including without limitation
reimbursement and other obligations with respect to surety bonds and letters of
credit, (b) all obligations evidenced by notes, bonds, debentures or similar
instruments (c) all capital lease obligations and (d) all Contingent
Obligations, if any.
 
“Insolvency Proceeding” means any proceeding commenced by or against any Person
or entity under any provision of the United States Bankruptcy Code, as amended,
or under any other bankruptcy or insolvency law, including assignments for the
benefit of creditors, formal or informal moratoria, compositions, extension
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.
 
“Interest Payment Date” means the first calendar day of each month following the
Closing Date.
 
“Interest Rate” has the meaning assigned to such term in Section 2.4(a).
 
“Lender Expenses” means all reasonable costs or expenses (including reasonable
attorneys’ fees and expenses, whether generated in-house or by outside counsel)
incurred in connection with the preparation, negotiation, administration, and
enforcement of the Loan Documents; reasonable Collateral audit fees; and
Lenders’ reasonable attorneys’ fees and expenses (whether generated in-house or
by outside counsel) incurred in amending, enforcing or defending the Loan
Documents (including fees and expenses of appeal), incurred before, during and
after an Insolvency Proceeding, whether or not suit is brought.
 
“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.
 
“Loan” has the meaning assigned to such term in Section 2.2.
 
“Loan Conversion” means the conversion of all outstanding Loan and all interest
thereon that has come due and payable into Shares in accordance with the terms
of this Agreement.
 
“Loan Conversion Date” has the meaning assigned to such term in Section 2.2(b).
 
“Loan Conversion Suspension Event” means the occurrence of any of the following:
(i) any Event of Default; (ii) a Material Adverse Effect; or (iii) the
non-compliance by the Borrower with any requirement of law.
 
“Loan Documents” means, collectively, this Agreement, any note or notes executed
by Borrower, and any other document, instrument or agreement entered into in
connection with this Agreement, all as amended or extended from time to time.
 
“Material Adverse Effect” means (i) a material impairment in the perfection or
priority of Lenders’ Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrower; or (c) a material impairment of the
prospect of repayment of any portion of the Obligations.
 
“Maturity Date” means the six-month anniversary of the Closing Date.
 
“Obligations” means all debt, principal, interest, Lender Expenses and other
amounts owed to Lender by Borrower pursuant to this Agreement or any other
agreement, whether absolute or contingent, due or to become due, now existing or
hereafter arising, including any interest that accrues after the commencement of
an Insolvency Proceeding and including any debt, liability, or obligation owing
from Borrower to others that Lender may have obtained by assignment or
otherwise.
 
“Parties” means the Borrower and the Lenders and any Additional Lenders that may
be joined to this Agreement from time to time.
 
“Periodic Payments” means all installments or similar recurring payments that
Borrower may now or hereafter become obligated to pay to Lender pursuant to the
terms and provisions of any instrument, or agreement now or hereafter in
existence between Borrower and Lender.
 
“Permitted Liens” means the following:
 
(a)
Any Liens existing on the Closing Date, including those set forth on the
Schedule;
 
(b)
Liens arising under this Agreement or the other Loan Documents; and
 
(c)
Liens to which the Required Lenders have consented in writing in their sole and
absolute discretion.
 
 


 
Exhibit A-2
 

 
 
 
“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or governmental agency.
 
“Purchaser” has the meaning set forth in the Securities Purchase Agreement.
 
“Required Lenders” means Lenders holding at least 50% of the aggregate principal
amount of loans outstanding at any time.
 
“Responsible Officer” means each of the Chief Executive Officer, the Chief
Operating Officer, the Chief Financial Officer and the Controller of Borrower.
 
“Schedule” means the schedule of exceptions attached hereto and approved by
Lenders, if any.
 
“Securities Purchase Agreement” means that certain Securities Purchase
Agreement, dated as of [ ], 2020 by and among the Borrower and each of the
purchasers set forth on the signature pages thereto.
 
“Segregated Account” means an account of the Escrow Agent with the account
number ending in [ ], maintained at Citibank, N.A., which shall at all times be
subject to the Escrow Agreement.
 
“Shares” means the Borrower’s Series D Convertible Preferred Stock, par value
$0.01 per share, which Preferred Stock has the rights and privileges set forth
in the Borrower’s Certificate of Designations, Preferences and Rights of Series
D Convertible Preferred Stock filed with the Secretary of State for the State of
Delaware.
 
“Subsidiary” means any corporation, partnership or limited liability company or
joint venture in which (i) any general partnership interest or (ii) more than
fifty percent (50%) of the stock, limited liability company interest or joint
venture of which by the terms thereof ordinary voting power to elect the Board
of Directors, managers or trustees of the entity, at the time as of which any
determination is being made, is owned by Borrower, either directly or through an
Affiliate.
 
 
 
Exhibit A-3
 


 
DEBTOR
IMAGEWARE SYSTEMS, INC.
 
 
SECURED PARTIES:
FUND AND SEPARATE ACCOUNT LENDERS UNDER THE MANAGEMENT OF NANTAHALA CAPITAL
MANAGEMENT, LLC AND THE OTHER LENDERS LISTED ON THE SIGNATURE PAGES TO THE LOAN
AND SECURITY AGREEMENT

 
EXHIBIT B
 
COLLATERAL DESCRIPTION ATTACHMENT TO LOAN AND SECURITY AGREEMENT
 
The following property of Borrower and its Subsidiaries whether presently
existing or hereafter created or acquired, and wherever located:
 
(a)
any right or interest in or to property of any kind whatsoever, whether real,
personal or mixed and whether tangible or intangible including Equity Interests;
and
 
any and all cash proceeds and/or noncash proceeds of any of the foregoing,
including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment. All terms
above have the meanings given to them in the New York Uniform Commercial Code,
as amended or supplemented from time to time.
 
Exhibit B-1
 


 
EXHIBIT C
 
DISBURSEMENT LETTER
 
IMAGEWARE SYSTEMS, INC.
 
The undersigned duly elected and acting officer of IMAGEWARE SYSTEMS, INC.
(“Borrower”) does hereby certify to the Lenders, in connection with that certain
Loan and Security Agreement dated as of September [ ], 2020, by and between
Borrower, the Lenders and any Additional Lenders from time to time party thereto
(as modified, amended and/or restated from time to time, the “Loan Agreement”;
with other capitalized terms used below having the meanings ascribed thereto in
the Loan Agreement) that:
 
1. The representations and warranties made by Borrower in Section 5 of the Loan
Agreement and in the other Loan Documents are true and correct in all material
respects as of the date hereof.
 
2. No event or condition has occurred that would constitute an Event of Default
under the Loan Agreement or any other Loan Document.
 
3. Borrower is in compliance with the covenants and requirements contained in
Sections 4, 6 and 7 of the Loan Agreement.
 
4. All conditions referred to in Section 3 of the Loan Agreement to the making
of the Loan(s) to be made on or about the date hereof have been satisfied or
waived by Lenders.
 
5. No event having a Material Adverse Effect has occurred.
 
6. The undersigned is a Responsible Officer.
 
7. The proceeds of the Loan, as set forth below, shall be disbursed from the
Segregated Account in accordance with the Joint Release Instruction (as defined
in the Escrow Agreement) to the Borrower’s account set forth below.
 
AmountPlus
$
___________________
 
 
 
Accrued interest
$
 
 
 
 
Net Proceeds of the Loan
$
 

 
Balance – credited to Borrower’s wire account as follows:
 
Beneficiary Name
 
Beneficiary Account Number
 
Beneficiary Address
 
ABA Routing Number (9 Digits)
 
Receiving Institution Name
 
Receiving Institution Address
 

 
[Balance of Page Intentionally Left Blank]
 
Exhibit C-1
 


 
Dated as of the date first set forth above.
 
 
BORROWER:
 
IMAGEWARE SYSTEMS, INC.
 
By:
 
 
Name:
Kristin Taylor
 
Title:
Chief Executive Officer

 
[ADDITIONAL] LENDER:
 
[ ].
 
By:
 
 
Name:
 
 
Title:
 

 
Exhibit C-2
 


 
SCHEDULE A
 
COMMITMENTS
 
Lender
Commitment
 
 

 
Exhibit C-3
 



 
SCHEDULE B
 
SHARES
 
Lender
No. of Shares
 
 

Schedule of Exceptions
 



 




SCHEDULE OF EXCEPTIONS
 
Permitted Liens
 
 
 
None.
 

 
 
Schedule of Exceptions
 

